DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 1, 3 — 8, 18 — 19 and 24 as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1), of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 103(a) rejection of Claims 13 — 17 as being unpatentable over Stephens
et al (U.S. Patent Application No. 2003/0149140 A1) in view of Johnson et al (U.S. Patent
No. 5,571,596), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 20 as being unpatentable over Stephens et al
(U.S. Patent Application No. 2003/0149140 A1) in view of Clark (U.S. Patent No. 2,167,638), of record on page 2 of the previous Action, is withdrawn.


Claim Rejections – 35 USC § 103
4.         The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 3 — 8, 18 — 19 and 24 – 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gelles (U.S. Patent No. 5,130,354)  in view of Stephens et al (U.S. Patent Application No. 2003/0149140 A1).
With regard to Claims 1 and 3, Gelles discloses asphalt comprising 1 – 20 parts by weight of a bituminous composition (column 2, lines 55 – 68) comprising  0.1 to 15 parts of a diene polymer (column 3, lines 1 – 2), which is a homopolymer or copolymer (column 3, lines 32 – 36) of butadiene (column 4, lines 14 – 21). Gelles does not explicitly disclose that the polybutadiene is liquid. However, polybutadiene that is mixable into the asphalt, and that stays mixed during subsequent processing, is disclosed (column 1, lines 41 – 42). It would have been obvious for one of ordinary skill in the art to provide for a polybutadiene is liquid, as a polybutadiene that is blended into the asphalt, with a mixer, and that stays mixed during subsequent processing, is disclosed. Although the disclosed amount of polybutadiene is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Gelles fails to disclose polybutadiene that is high — vinyl polybutadiene having the claimed molecular weight.
Stephens et al teach asphalt (paragraph 0068) comprising polybutadiene, as the ‘B’

It therefore would have been obvious for one of ordinary skill in the art to provide for polybutadiene that is high — vinyl polybutadiene having a molecular weight of about 2,000 to about 40,000 in order to obtain asphalt for sealing or coating applications as taught by Stephens et al.
Stephens et al do not specify that the molecular weight is a number average molecular weight. However, it would have been obvious for one of ordinary skill in the art to provide for
a molecular weight that is a number average molecular weight, as a molecular weight is
disclosed. Although the disclosed range of molecular weight is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts
that overlap the claimed range. MPEP 2144.05.
With regard to Claims 4 — 5, the vinyl taught by Stephens et al constitutes micro structure (paragraph 0038).
With regard to Claims 6 — 8, Stephens et al do not teach a vinyl content that is at least
90 mol%. However, it would have been obvious for one of ordinary skill in the art to provide
for at least 90 mol%, as about 20 — 80 mol% vinyl is disclosed.
With regard to 18, coating of a pipe, therefore having a tube layer and a lumen, is

With regard to Claim 19, Stephens et al do not explicitly teach the coating of the inner
surface and outer surface of the tube layer. However, it would have been obvious for one
of ordinary skill in the art to provide for the coating of the entire pipe, as a pipe is disclosed.
With regard to Claim 24, Stephens et al do not teach a vinyl content that is at least 85
mol%. However, it would have been obvious for one of ordinary skill in the art to provide for at
least 85 mol%, as about 20 — 80 mol% vinyl is disclosed.
With regard to Claims 25 – 26, because a homopolymer is disclosed by Gelles, comprising only one monomer, a polymer having one glass transition temperature is disclosed. Alternatively, because a homopolymer is disclosed it would have been obvious for one of ordinary skill in the art to provide for a homopolmyer having only one glass transition temperature. 

6. 	Claims 13 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gelles (U.S. Patent No. 5,130,354)  in view of Stephens et al (U.S. Patent Application No. 2003/0149140 A1) and further in view of Johnson et al (U.S. Patent No. 5,571,596).
Gelles and Stephens et al disclose asphalt as discussed above. The asphalt is for roofing applications (column 2, lines 12 – 15 of Gelles) and the claimed penetration value  Is taught by Stephens et al (paragraph 0069 of Stephens et al). The claimed softening point is not explicitly disclosed by Gelles, because a softening point of preferably  above 250 degrees Fahrenheit is disclosed (column 2, lines 24 – 26). However, because the term ‘preferably’ is used, the 
It therefore would have been obvious for one of ordinary skill in the art to provide for the
claimed shingle, and the upper surface and bottom surface of the shingle coated with
the disclosed asphalt, in order to obtain superior hail resistance as taught by Johnson et al.
With regard to Claim 15, Johnson et al teach a bottom layer that is resistant to sticking
comprising talc (nonstick; column 3, lines 45 — 54).
With regard to Claim 16, Johnson et al teach installation in cold weather environments
(column 8, lines 50 — 59).
With regard to Claims 14 and 17, the shingle taught by Johnson et al is therefore weather
resistant. The exposure layer taught by Johnson et al comprises granules, because Gelles discloses fillers that are aggregate (column 2, lines 55 – 68).

7. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gelles (U.S. Patent No. 5,130,354)  in view of Stephens et al (U.S. Patent Application No. 2003/0149140 A1) and further  in view of Clark (U.S. Patent No. 2,167,638).
ens et al disclose asphalt as discussed above. Stephens et al do not explicitly
disclose a metal storage tank having an inner surface and outer surface or the inner
surface coated with the asphalt. However, Clark teaches that it is well known in the art to provide
for the lining of containers with asphalt for the purpose of containing beer (column 1 lines 5 —
15) and that the containers for beer include metal containers, that are drums, or containers that
are tanks (column 1, lines 20 — 25). It therefore would have been obvious for one of ordinary
skill in the art to provide for the lining of a metal container with asphalt in order to contain, and
therefore store, beer, as taught by Clark, and to provide for a metal container that is a tank, as a
metal container or tank is taught by Clark.
ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1, 3 — 8, 18 — 19 and 24 as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1), 35 U.S.C. 103(a) rejection of Claims 13 — 17 as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1) in view of Johnson et al (U.S. Patent No. 5,571,596) and 35 U.S.C. 103(a) rejection of Claim 20 as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1) in view of Clark (U.S. Patent No. 2,167,638), of record in the previous Action, have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1, 3 – 8, 13 – 20 and 24 – 26.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782